Citation Nr: 1009763	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-38 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1969.  Service in Vietnam and award of the Purple 
Heart Medal is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

Procedural history

The Veteran's claim for an increased disability rating for 
service-connected PTSD was received in March 2006.  The 
Veteran's PTSD was rated as 30 percent disabling effective 
from January 1, 2003.  In a September 2006 rating decision, 
the RO granted a temporary 100 percent disability rating for 
the Veteran's service-connected PTSD due to the Veteran's 
hospitalization for treatment of PTSD for a period of more 
than 21 days.  The RO assigned a 100 percent disability 
rating effective February 7, 2006 through March 31, 2006, and 
a 30 percent disability rating effective from April 2006.  
The Veteran disagreed with the disability rating and 
perfected an appeal.

In a March 8, 2008, rating decision, the RO again assigned a 
temporary 100 percent disability rating for PTSD due to 
hospitalization in excess of 21 days, effective from December 
7, 2007, to January 31, 2008.  A disability rating of 30 
percent was assigned effective February 1, 2008.

In a March 31, 2008, rating decision, the RO assigned a 50 
percent disability rating for service-connected PTSD 
effective April 1, 2006.

In February 2009, the Veteran, his wife and his attorney 
presented evidence and testimony at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

In an April 2009 decision, the Board remanded the Veteran's 
claim for further evidentiary development and readjudication 
of the Veteran's claim.

Clarification of issue on appeal

In a letter dated June 2008, the Veteran's attorney indicated 
that the Veteran sought individual unemployability (TDIU) 
benefits.  In an October 2009 rating decision, the RO denied 
the Veteran's claim for TDIU benefits, but the record does 
not indicate that the Veteran has submitted a notice of 
disagreement with the October 2009 rating decision.  Neither 
does the record include a statement of the case (SOC) 
addressing the TDIU claim.  At the February 2009 hearing, the 
Veteran's attorney again raised the issue of TDIU, arguing 
that the claim for an increased disability rating encompassed 
a claim for TDIU.  See hearing transcript at pages 4-5.  

The Board observes that the Court of Appeals for Veterans 
Claims (Court) has held that "a request for TDIU, whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation."  See Rice v. Shinseki, 22 Vet. App. 447 at 
453-54 (2009).  Hence, the Board will address whether the 
evidence or record supports a finding that TDIU benefits are 
warranted despite the fact that the record indicates that the 
Veteran has not perfected his earlier claim for TDIU for 
appeal.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by complaints of 
depression, suicidal thoughts without plan or intent, bursts 
of anger without apparent provocation and difficulty 
controlling anger, isolation from family, intrusive thoughts 
of traumatic combat experiences, no hallucinations, grossly 
intact memory, sleep problems and hypervigilant behavior.  

2.  The medical and other evidence of record demonstrates 
that the Veteran's service-connected disabilities, alone, 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for service-connected PTSD are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his PTSD symptoms meet 
the criteria for a disability rating of 70 percent and that 
his PTSD symptoms alone render him unable to follow 
substantially gainful employment.  The Board will first 
address preliminary matters and then render a decision on the 
issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, in April 2009, the Board remanded the 
Veteran's claims for further procedural and evidentiary 
development.  Specifically, the Board ordered VBA to obtain 
treatment records from the VA facility in Battle Creek, 
Michigan; obtain a copy of the December 2007 Social Security 
Administration (SS) decision of disability and all underlying 
medical records pertaining to the Veteran; to inform the 
Veteran and his attorney if SSA records could not be 
obtained; and to ensure compliance with the April 2009 remand 
and readjudicate the Veteran's claim.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  A 
review of the record shows that treatment records were 
obtained from Battle Creek VA and further shows that the SSA 
decision and underlying records were obtained from SSA record 
keepers.  A supplemental statement of the case was provided 
after the receipt of the records identified in the April 2009 
remand.  For those reasons, the Board finds that VBA has 
substantially complied with the April 2009 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The issue on appeal is a claim for an increased disability 
rating for service-connected PTSD.  In a letter dated April 
2006, the RO informed the Veteran that to substantiate a 
claim for an increased disability rating, the evidence needed 
to show that his service-connected disability had worsened.  
The letter further informed the Veteran that VA would assist 
him by obtaining relevant records which would support his 
claim and provide him, if necessary, with a medical 
examination.  He was further informed of how VA determines a 
disability rating and an effective date.  

The notice was sent prior to the date of the last 
adjudication of the Veteran's claim in October 2009.  
Furthermore, the Veteran has been represented by counsel 
throughout the pendency of the claim and he, his wife and his 
attorney presented testimony on the issues on appeal during 
his February 2009 Board hearing.  Thus, the Veteran had a 
meaningful opportunity to participate in the adjudication of 
his claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  Finally, the Veteran has not contended, nor does the 
record indicate, that his claim has been prejudiced by a lack 
of notice.  See Goodwin v. Peake, 22 Vet.App. 128 (2008).  

The Board observes that the RO has obtained and included 
private medical records identified by the Veteran and VA 
treatment records in addition to his service treatment 
records.  The Veteran has also been provided with VA medical 
examinations pertaining to his service-connected PTSD, 
including the discharge assessment provided in August 2007.  
38 C.F.R. § 3.159(c) (4).  As noted below, the Board finds 
that the medical evidence obtained in this case are more than 
adequate to rate this disability.  The psychiatric evidence 
discusses in detail the impact that the Veteran's PTSD has on 
his social and occupational functioning as well as his 
employability.  The examination reflects consideration of the 
Veteran's statements and provides a complete rationale for 
the opinion stated.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue

The Board finds that under the circumstances of this case VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran, his 
attorney and his wife presented evidence and testimony in 
support of his claims at a video conference hearing before 
the undersigned VLJ.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Assignment of diagnostic code

The Veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
neither the Veteran nor his attorney have requested that 
another diagnostic code be used.  In any event, all 
psychiatric disabilities, except eating disorders, are rating 
using identical schedular criteria.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009), a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  



Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.


Schedular rating

The Veteran's attorney contends that the evidence of record 
establishes that the Veteran's PTSD symptoms meet the 
criteria for a 70 percent disability rating.  See October 
2009 Attorney letter.  The Veteran's attorney argued at the 
February 2009 hearing that the Veteran's symptoms of 
"suicidal ideation, near continuous anxiety and depression . 
. . impaired impulse control, difficulty adapting to 
stressful circumstances, [and] inability to establish and 
maintain effective relationships" combine to meet the 70 
percent criteria and affect the Veteran's ability to 
"function independently, appropriately and effectively."  
See hearing transcript at pages 30-31.

The Veteran testified at the hearing that he experienced 
worsening sleep problems, panic attacks, depression, suicidal 
thoughts, anger control problems, loss of concentration, 
daydreaming isolation and trouble with relationships 
including with his wife and two stepchildren.  See hearing 
transcript at page 10.  He testified that he has no close 
friends and gets anxious around people.  See hearing 
transcript at page 12.  He testified that he and his wife 
live in virtually separate living quarters within the same 
house.  See hearing transcript at page 13.  The Veteran 
testified that he has had homicidal ideation "a couple of 
times," that he has continual depression and that when he 
gets depressed, he quits shaving and taking care of his 
grooming.  He also testified that he has "rocky" 
relationships with his wife and step children.  See hearing 
transcript at pages 14 and 16.  The Veteran testified that he 
has given up all hobbies and has panic attacks as frequently 
as two-to-three times a week.  See hearing transcript at 
pages 17-20.  Finally, the Veteran testified that he has 
frequent crying spells and that he believes his wife is 
afraid of him.  See hearing transcript at page 27.

The Veteran's wife testified that the Veteran's symptoms have 
been getting progressively worse and that his anger is 
triggered by almost nothing.  The Veteran has threatened her 
physically, telling her that he would kill her, and he has 
"talked about suicide more times than I can count."  See 
hearing transcript at pages 23-24.  She also testified that 
the Veteran isolates himself in the basement of their house 
and that he has had periods where his hygiene has gotten 
worse.  See hearing transcript at page 26.  

Medical evidence includes a December 2005 psychosocial 
assessment by Dr. W.B., a VA psychologist, who noted that the 
Veteran complained that he withdraws from his wife, had 
intrusive thoughts about Vietnam which intensified when he 
discussed Iraq War events with coworkers.  The report notes 
that the Veteran "works full-time as a building inspector 
for a civil engineering firm."  The Veteran was noted to be 
well groomed and fully oriented.  Dr. W.B. noted that the 
Veteran's memory was "grossly intact," speech was described 
to be "clear" and "coherent."  The Veteran's affect was 
described to be "tearful," and his mood as "depressed."  
The Veteran was reported to have denied homicidal ideation 
and denied intent to harm others.  The Veteran also denied 
experiencing auditory hallucinations.  The Veteran was 
provided with a GAF score of 39 "current" and 60 "highest 
past year."

A February 2006 psychosocial assessment by Dr. W.B. completed 
during a period of in-patient treatment of the Veteran's PTSD 
noted that the Veteran complained of increased anxiety over 
the preceding few months and that he had had a difficult time 
at his employment.  The Veteran complained that he felt 
emotionally detached and that he had sleep problems and anger 
problems "at Christmas time."  The Veteran was noted to be 
well groomed, fully oriented, and his memory was noted to be 
"grossly intact."  His speech was described as clear and 
coherent, his affect was appropriate and he demonstrated a 
euthymic mood.  The Veteran denied homicidal ideation and had 
no intent to harm others.  The Veteran denied experiencing 
aural hallucinations.  Dr. W.B. assigned a GAF of 55 as 
"current," and 57 as "highest past year."

A February 2006 discharge summary stated the Veteran 
complained of depression, isolation, sleep problems with 
nightmares and night sweats, and relationship problems.  The 
Veteran was deemed alert, oriented to time, place and person, 
cooperative.  He had appropriate dress and grooming, and good 
eye contact.  The Veteran demonstrated a "pleasant affect" 
and a congruent mood.  The Veteran was described to be 
verbally relevant with spontaneous and goal directed speech.  
He was observed to have no suicidal or homicidal ideation and 
did not report hallucinations.  The writer assigned a GAF 
score of "50/52."

A February 2006 psychiatry note indicates that the Veteran's 
medications were helping him with sleep and anxiety and the 
Veteran is reported to state that his mood and motivation had 
improved since December 2005.  The writer noted that the 
Veteran had a full-time job and was off for treatment of his 
PTSD.  A GAF score of 50 was assigned.

An April 2006 general medical note indicates the Veteran 
stated his "mood had been better, now regressing."  The 
Veteran denied suicidal ideation and hallucinations.  The 
examiner noted the Veteran was alert, cooperative, 
appropriately dressed and groomed, had good eye contact, had 
a depressed affect and mood, was verbally relevant, 
spontaneous and goal directed, and showed some 
hyperalertness.  The Veteran was oriented to time, place and 
person.  A GAF score of 52 was assigned.

An August 2006 psychiatry note indicates the Veteran 
complained of "periodic problems with his wife," temper 
problems and slightly disturbed sleep.  The Veteran was alert 
and oriented to time, place and person, had no 
hallucinations, delusions, suicidal or homicidal ideations, 
and his memory was described to be "intact."  The Veteran 
was noted to work.  A GAF score of 47 was assigned.

A December 2006 psychiatry note indicates the Veteran was 
feeling worse.  He complained of being depressed and 
irritable and having some "tearfulness."  The Veteran 
stated that "suicide has crossed his mind," but had no 
"intent, wish or plan" to follow through.  He reported to 
have been feeling stressed at work and that because of the 
winter weather, he was forced to interact more with others at 
work than before, and indicated that it was hard for him to 
interact with co-workers.  The Veteran had good hygiene, 
clear, understandable speech with normal pace and volume.  
His thoughts were described as clear and coherent, and his 
affect was described as sad and subdued.  No GAF score was 
assigned.

A January 2007 report by Dr. A.F., M.D., describes the 
Veteran's back condition but notes that the Veteran was 
alert, oriented to time, place and person.  The Veteran's 
recent and remote memory was described as good, his speech, 
attention span, mood and affect were described as normal.

An August 2007 discharge summary notes that the Veteran was 
"brought on petition filed by [wife] and order for exam by 
Judge."  The Veteran was allegedly not taking his 
medications properly.  The petition apparently indicated that 
the Veteran "is drooling, sluring his words, stumbling, and 
bumping into walls."  The summary further states that the 
Veteran "threatened to kill his wife."  The Note indicates 
that on August 20, 2007, he admitted being stressed at work.  
He reported having homicidal and suicidal ideation, but had 
no intent or plans.  The Veteran also denied having any 
symptoms associated with PTSD.  At admission, the Veteran was 
described as alert, oriented to time, place and person, 
initially cooperative, but later angry when he became aware 
that he was being hospitalized against his will.  His hygiene 
was described as "fair."  His speech was described as 
organized but pressured and he denied suicidal and homicidal 
ideation.  Upon discharge the Veteran was described as alert, 
oriented to time, place and person, without psychosis or 
thought disorders and his mood was described as 
"stabilized."  He reported no suicidal or homicidal 
ideations and was deemed to be a low risk to himself or 
others.  A GAF of 55 was assigned.

In an attending physician statement dated September 2007 
signed by Dr. W.B. and submitted by the Veteran, the Veteran 
had "observed symptoms of anxiety, suicidal and homicidal 
ideation and tearfulness."  Dr. W.B. indicated it was 
unknown and indefinite when the Veteran would be able to 
return to work.

A private psychologist, Dr. E.T., Ph.D, completed an 
Evaluation of Current Psychosocial Functioning and 
Employment" report dated September 2007.  The examiner noted 
the Veteran had many problems with authority figures, 
supervisors and co-workers.  The Veteran complained of 
difficulty falling and staying asleep.  He described how he 
had dreams and nightmares about his experiences in Vietnam 
and that he experienced flashbacks and intrusive thoughts 
about those experiences.  He complained that he felt 
emotionally numb and void, had difficulty trusting others and 
had few close friends.  He reported difficulty with 
relationships and that he had lost interest in hobbies 
including baseball and golf.  He reported frequent bouts of 
irritability and outbursts of anger, poor concentration and 
hypervigilence.  The examiner reported that he exhibited 
exaggerated startle response.  The examiner reported a GAF of 
41 and concluded that "it is my professional opinion that 
[the Veteran] is not a viable rehab candidate, nor is he 
employable."

A December 2007 in-patient treatment discharge summary for 
hospitalization between December 7, 2007 and January 11, 
2008, reports complaints of depression, isolation, sleep 
problems with night mares and night sweats, relationship 
problems, short-term memory impairment, hypervigilence, 
anxiety, flashbacks, anger control problems, intrusive 
thoughts and no suicidal or homicidal ideation.

Finally, a July 2009 psychiatric note addressing the medical 
efficacy of the Veteran's medical regimen indicates the 
Veteran had reported sleep problems, but reported "doing not 
bad."  The Veteran also stated his mood had "improved," 
and that he had had one anger outburst but otherwise was in 
control.  His grooming was described as good, his speech as 
clear and thoughts coherent with varied and appropriate 
affect.  A separate July 2009 psychiatric note indicates the 
Veteran reported being "a little stressed" at trying to 
take care of his mother.  He described how he was not 
sleeping very well and that he frequently wakes.  He reported 
some suicidal ideation, but had no major anger or temper 
problems.  He stated he was getting along with his wife 
"ok."  The Veteran's hygiene was described as good, his 
speech clear and his thoughts coherent, with an appropriately 
varied affect.

As noted above, a 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The evidence in this case 
shows the Veteran's symptoms have waned and waxed.  He has 
had suicidal ideation reported in most of the examinations or 
notes of record, but he has consistently had no intent or 
plan to go through with suicide.  Similarly, he has not had 
homicidal ideations reported in most reports, but he was 
brought to VA for treatment and assessment on a Court's Order 
after threatening to kill his wife.  Two days later, he was 
found to be a low risk.  The Veteran and his wife have 
testified that he is quick to anger often for little reason 
and that he is physical when he is angry.  He has also 
reported to medical providers that his anger is under control 
and much improved with medications.

His speech has almost always been described to be normal or 
clear and coherent.  The exception being when he was brought 
to VA on the Court Order when he was described in the 
petition underlying the Order to have had slurred speech.  
His speech has never been described as illogical, obscure or 
irrelevant.  Although the Veteran testified that he has 
frequent panic attacks, not one of the examiners reported 
that he had such attacks.  The Veteran continuously 
complained of depression to medical providers and his affect 
has been described as "tearful in December 2005, 
"depressed" in April 2006 and sad and subdued in December 
2006.  In February 2006 it was described as appropriate and 
as pleasant, and most recently as appropriately varied.  

There is no evidence of spatial disorientation, but there is 
evidence of depression and of a level of depression that 
seriously affects the Veteran's ability to properly groom 
himself.  Although medical providers have consistently found 
him to be appropriately groomed, his wife sees him on a far 
more regular basis and she describes a different picture when 
the Veteran is depressed.  The evidence establishes how he is 
virtually isolated from his family in his house and his 
behavior has made his family afraid of him.  There is also 
evidence that his ability to work with others is affected by 
his PTSD symptoms of depression, anger control and suspicion 
or distrusting of others.  Although he and his wife have been 
married for several years, their relationship, according to 
the evidence, is hardly a good one.  

The Veteran has been scored with GAF scores around 50, with 
the exception of the September 2007 private assessment who 
scored the Veteran with a GAF of 41 and when Dr. W.B. scored 
him with a GAF of 39 in December 2005.  The Board observes 
that GAF scores ranging from 41 to 50 reflect serious 
symptoms and serious impairment in social and occupational.  
The Board observes that GAF scores in this range may or may 
not meet the criteria of a 70 percent disability rating.  
However, the Board notes that the Veteran's symptoms have 
essentially kept him in a living situation that reflects 
serious impairment in both social and occupational 
functioning.

In sum, although acknowledging that the Veteran's symptoms do 
not meet each criterion of a 70 percent disability rating, 
the Board finds that the 70 percent disability criteria more 
accurately describes the Veteran's condition.  The Board 
notes that not all of the criteria for a 70 percent 
disability rating need be met.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].  

The Board has also considered whether the Veteran's PTSD 
symptoms meet 100 percent disability criteria.  There is no 
evidence of persistent delusions or hallucinations, 
disorientation as to time or place, grossly inappropriate 
behavior, or evidence of persistent danger of hurting self or 
others.  There is evidence of intermittent inability to 
perform activities of daily living including maintenance or 
minimal personal hygiene; however that singular criterion 
does not warrant a finding of 100 percent disability.  
Finally, there is no evidence of memory loss for names of 
close relatives, his occupation, or his own name.  For those 
reasons, the Board finds that the evidence does not warrant a 
finding of a 100 percent disability rating under Diagnostic 
Code 9411.  

For the reasons stated above, the Board finds that the impact 
of the Veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 70 percent rating.  See 
38 C.F.R. § 4.7 (2009).  To that extent, the Veteran's claim 
will be granted.



Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the Veteran's most recent 
claim for an increased disability rating was received by VA 
on March 2, 2006.  In this case, therefore, the relevant time 
period is from March 2, 2005 to the present. The question to 
be answered by the Board, then, is whether any different 
rating should be assigned for any of the four disabilities 
now under consideration for any period from March 2005 to the 
present.

The Veteran's PTSD symptoms are currently rated as 70 percent 
disabling except for the periods when he was temporarily 
rated as 100 percent disabled for hospitalizations for 
periods in excess of 21 days.  As noted above, the RO 
assigned a 100 percent disability rating effective February 
7, 2006 through March 31, 2006, and December 7, 2007, to 
January 31, 2008.  

The critical period for consideration is between March 2, 
2005, and February 6, 2006, when the Veteran was assigned a 
30 percent disability rating.  The evidence includes the 
December 2005 intake summary by Dr. W.B.  In that note, Dr. 
W.B. indicated the Veteran was admitted for treatment on 
December 28 and the note assigns the Veteran with a GAF of 
39.  The Veteran exhibited intrusive thoughts, difficulty 
with depression and indeed presented a 'tearful' affect and 
depressed mood.  In short, the symptoms listed by W.B. and 
the testimonies of the Veteran and his wife essentially 
establish that the Veteran's condition has not appreciably 
changed for the better for a consistent period since that 
time.  The Board therefore finds that the Veteran is entitled 
to a 70 percent disability rating from December 28, 2005, 
pursuant to the Court's holding in Hart.

Total Rating due to Individual Unemployability

As noted in the Introduction, the Board will address the 
issue of TDIU.  Initially, the Board notes that a claim for 
TDIU has not been adjudicated by the RO.  Ordinarily, a claim 
raised during the adjudication of an appeal on another issue 
would be referred to the agency of original jurisdiction for 
appropriate evidentiary and procedural development.  However, 
the question of TDIU entitlement may be considered as a 
component of an appealed increased rating claim if the TDIU 
claim is based upon the disability or disabilities that are 
the subject of the increased rating claim. See Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (ruling that if the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to 
that claim for an increased rating is whether a total rating 
based on individual unemployability (TDIU) as a result of 
that disability is warranted); see also Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (noting that a separate, 
formal claim is not required in cases where an informal claim 
for TDIU has been reasonably raised); see also VAOPGCPREC 12- 
2001 (July 6, 2001) (offering a further expansion on the 
concept of when an informal claim for TDIU has been 
submitted).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2009).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2009).

Analysis

The Veteran's service-connected disabilities include: PTSD, 
currently evaluated as 70 percent disabling; and, residuals 
of a grenade fragment wound currently evaluated as 
noncompensable or 0 percent disabling.  A combined 70 percent 
disability rating is in effect.

Because the Veteran's combined disability rating is 70 
percent, with one of his disabilities being at least 40 
percent disabling (his PTSD is rated as 70 percent 
disabling), his service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a) (2009).

The question that remains to be answered is whether the 
Veteran's service-connected disabilities render him 
unemployable.  For the following reasons, the Board finds 
that they do render him unemployable.

The Veteran's attorney contended at the February 2009 hearing 
that the Veteran last worked in August 2007.  See hearing 
transcript at page 8.  A VA Form 21-4192 Request for 
Employment Information filled out by the Veteran's former 
employer indicates the Veteran last worked on August 28, 
2007.  The September 2007 employability report by Dr. E. T. 
includes the opinion that the Veteran "is not a viable rehab 
candidate, nor is he employable."  Finally, a SSA disability 
determination based on the Veteran's PTSD was made effective 
August 22, 2007.

As noted in the discussion of the medical evidence above, the 
Board has concluded that it establishes that the Veteran's 
singular disability has a serious impact on his social and 
occupational functioning.  The Veteran has testified how the 
symptoms of his PTSD prevent him or make it hard for him to 
interact with others, particularly in a work setting.  As 
discussed above, the appropriate TDIU standard is not whether 
a veteran is able to obtain any employment, or to maintain 
marginal employment.  See Moore, 1 Vet. App. at 358.  Rather, 
the standard is a subjective one and is whether a veteran can 
obtain and maintain substantially gainful employment.  In 
that regard, the Board finds that the evidence is at least in 
equipoise as to whether the criteria of TDIU are met.  Thus, 
applying the benefit of the doubt rule, the Board finds that 
the Veteran's PTSD symptoms by themselves are sufficient to 
prevent the Veteran from maintaining substantially gainful 
employment.

In summary, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  Applying the benefit of the 
doubt rule, the appeal of the denial of TDIU is allowed.


ORDER

Entitlement to a disability rating of 70 percent disabling 
for service-connected PTSD effective December 28, 2005, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to TDIU is granted effective August 28, 2007, 
subject to controlling regulations governing the payment of 
monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


